

	

		II

		109th CONGRESS

		2d Session

		S. 2286

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Mr. Obama (for himself

			 and Mr. Bayh) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part A of title IV of the Social Security Act to

		  eliminate the separate work participation rate for 2-parent families under the

		  temporary assistance for needy families program.

	

	

		1.Short titleThis Act may be cited as the

			 Equality for Two-Parent Families Act

			 of 2006.

		2.Elimination of

			 separate work participation rate for 2-PARENT families

			(a)In

			 GeneralSection 407 of the Social

			 Security Act (42 U.S.C. 607) is amended—

				(1)in subsection

			 (a)—

					(A)beginning in the

			 heading, by striking Participation Rate Requirements and all

			 that follows through A State in paragraph (1) and inserting

			 Participation Rate

			 Requirements.—A State; and

					(B)by striking

			 paragraph (2);

					(2)in subsection

			 (b)—

					(A)in paragraph

			 (1)(A), by striking subsection (a)(1) and inserting

			 subsection (a);

					(B)by striking

			 paragraph (2) and inserting the following:

						

							(2)Family with a

				disabled parent not treated as a 2-parent familyA family that

				includes a disabled parent shall not be considered a 2-parent family for

				purposes of this section.

							;

				

					(C)in paragraph (4),

			 by striking paragraphs (1)(B) and (2)(B) and inserting

			 determining monthly participation rates under paragraph (1)(B);

			 and

					(D)in paragraph (5),

			 by striking rates and inserting rate; and

					(3)in subsection

			 (c)—

					(A)in paragraph

			 (1)(B), in the matter preceding clause (i), by striking subsection

			 (b)(2)(B) and inserting subsection (b)(1)(B)(i);

			 and

					(B)in paragraph

			 (2)(D)—

						(i)by

			 striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and

			 inserting subsection (b)(1)(B)(i); and

						(ii)by

			 striking and in 2-parent families, respectively,.

						(b)Effective

			 Date

				(1)In

			 generalThe amendments made by subsection (a) shall take effect

			 on the date of enactment of this Act and shall apply to the determination of

			 minimum participation rates for months beginning on or after that date.

				(2)Limitation on

			 penalty impositionNotwithstanding section 409(a)(3) of the

			 Social Security Act, the Secretary of Health and Human Services shall not

			 impose a penalty against a State under that section on the basis of the State's

			 failure to satisfy the participation rate required for fiscal year 2006 if the

			 State demonstrates that the State would have met such requirement if, with

			 respect to those months of fiscal year 2006 that began prior to or on the date

			 of enactment of this Act, the State were permitted to count 2-parent families

			 that met the requirements of section 407(c)(1)(A) of the Social Security Act

			 (42 U.S.C. 607(c)(1)(A)) in the determination of monthly participation rates

			 under section 407(b)(1)(B)(i) of such Act (42 U.S.C. 607(b)(1)(B)(i)).

				

